Case 2:10-cv-02734-CCC-MF Document 1110 Filed 12/29/20 Page 1 of 1 PageID: 62936
                                                                               CHARLES H. CHEVALIER
                                                                               Director

                                                                               Gibbons P.C.
                                                                               One Gateway Center
                                                                               Newark, New Jersey 07102-5310
                                                                               Direct: (973) 596-44611 Fax: (973) 639-6263
                                                                               cchevalier@gibbonslaw.com




                                                                  December 29, 2020


  VIA ECF

  Hon. Claire C. Cecchi , U.S.D.J.
  United States District Court
  District of New Jersey
  Martin Luther King, Jr. Federal Building
  & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07102

             Re: In re Biogen ’755 Patent Litigation – Civil Action No. 10-2734 (CCC)(MF)


  Dear Judge Cecchi:

         We, along with Gibson, Dunn & Crutcher LLP, represent Defendants EMD Serono, Inc.
  and Pfizer Inc. (collectively, “Serono”) in the above-referenced matter.

          In view of the Federal Circuit’s mandate (ECF No. 1109), and in accordance with Local
  Rule 79.4, Serono submits the enclosed [Proposed] Final Judgment. If the Court finds the
  document acceptable, Serono respectfully requests that the Court “So-Order” the [Proposed]
  Final Judgment and direct its entry on the docket.

             We thank the Court for its consideration and assistance in this matter.



                                                          Respectfully,


                                                          s/ Charles H. Chevalier

  Enclosure
  cc: Counsel of record via ECF and email




  Newark New York Trenton Philadelphia Wilmington                                  gibbonslaw.com
